Exhibit 10.1

RELEASE AGREEMENT

The Release Agreement (this “Agreement”) is made and entered into as of the 16th
day of November, 2006 by and between Winston E. Hickman (hereinafter referred to
as “Employee”) and Ashworth, Inc. (hereinafter referred to as “Ashworth”)
whereby the parties agree to terminate their employment relationship on an
amicable basis as follows:



  1.   Employee has been employed by Ashworth since February 23, 2006, during
which time he has held the position of Executive Vice President (EVP) and Chief
Financial Officer (CFO).



  2.   In exchange for Employee’s assistance with the professional transition of
his functional EVP and CFO responsibilities and the releases contained herein,
Ashworth will provide continued Medical, Dental and Exec-U-Care insurance
coverage for a period of eighteen months (18 months) as set forth below:



  a.   Employee’s employment will terminate on November 17, 2006 and his
standard Group Coverage for Medical, Dental and Exec-U-Care Insurances will end
on November 30, 2006.



  b.   To continue Employee’s Medical and Dental insurances exactly as he is
enrolled prior to December 1, 2006, Ashworth will pay eighteen months of COBRA
premiums directly to its COBRA Administrator, Conixis. Said COBRA insurance
premiums or payments shall be in the amount of eight hundred thirty-eight
dollars ($838.00) per month for eighteen months, for a total of fifteen thousand
eighty-four dollars ($15,084).



  c.   To continue Employee’s Exec-U-Care coverage exactly as he is enrolled
prior to December 1, 2006, Ashworth will pay for eighteen months of coverage
directly to Exec-U-Care. Said Exec-U-Care premiums or payments shall be in the
amount of sixty-two dollars and fifty cents ($62.50) per quarter for five
(5) quarters, for a total of three hundred twelve dollars and fifty cents
($312.50).



  d.   Said payment of premiums for Medical, Dental and Exec-U-Care Insurances
shall cover the Employee for the periods of December 1, 2006 through May 31,
2008.



  e.   Employee will be kept “whole” if Ashworth should change Group Medical,
Dental, or Exec-U-Care Plans or if the cost of said Plans should increase during
the eighteen month period subsequent to termination of his employment, such that
Employee will be provided substantially the same level of coverage that he had
prior to December 1, 2006 at no additional cost to the Employee.



  3.   In consideration of the aforementioned compensation, Employee agrees:



  a.   He will provide Ashworth ten (10) full days of consulting services on
reasonable and mutually agreed upon dates between November 20, 2006 and May 30,
2008, to assist with a professional transition of Employee’s EVP and CFO
responsibilities and to advise on related matters.



  b.   He is not entitled to receive, and will not claim, any right, benefit, or
compensation other than what is expressly set forth in this Agreement, and
hereby expressly waives any claim to any compensation, benefit or payment which
is not expressly referenced herein. This does not apply to Unemployment
Benefits. Ashworth agrees it will not protest any Unemployment Benefits to which
Employee may be entitled.



  c.   He will not use or disclose any confidential information or trade
secrets, which he learned while employed by Ashworth. He further agrees to
immediately return all Ashworth property, including any computer file passwords
on or before November 17, 2006.



  4.   This Agreement is intended to release any and all claims, complaints or
lawsuits that Employee may have against Ashworth or its related entities,
shareholders, officers, directors, managers, agents or employees regarding any
aspect of his employment or its termination. In furtherance of that intention,
Employee knowingly and voluntarily waives and releases any and all rights and
claims conferred or which may be conferred upon him by any federal, state or
local law, including, but not limited to, the Age Discrimination In Employment
Act of 1967, as amended, and Section 1542 of the California Civil Code, and any
similar law or laws of any other state or country in the world. Section 1542 of
the California Civil Code provides:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release which if
known by her must have materially affected his settlement with the debtor.”

Notwithstanding the foregoing, this release shall not serve as a waiver of
Employee’s rights to (a) vested benefits such as 401(k), (b) workers
compensation benefits, (c) indemnification under California Labor Code
Section 2802, (d) file a charge or complaint with the Equal Employment
Opportunity Commission, or (e) any other benefits or claims that cannot be
waived as a matter of law.



  5.   Employee and Ashworth intend this Agreement to include a fully effective,
knowing and voluntary release of any and all claims under the Age Discrimination
in Employment Act of 1967, as amended, if any such claims exist.  Employee
understands, acknowledges and agrees that:



      (a)  This waiver is part of this Agreement between Employee and Ashworth
which is written in a manner that the Employee understands;



  (b)   Employee understands that, by signing this Agreement, he is not waiving
rights or claims that may arise after the date that this waiver is executed;



  (c)   Employee is waiving rights or claims in exchange for compensation beyond
that which Employee was already entitled to receive before entering into this
Agreement;



  (d)   Employee acknowledges that he has been advised, and is hereby advised in
writing, by Ashworth to seek the advice of counsel prior to signing this
Agreement;



  (e)   Employee acknowledges that he has had at least twenty-one (21) days
within which to consider this Agreement and to decide whether to execute it; and



  (f)   Employee acknowledges and understands that for a period of seven
(7) days following his execution of this Agreement, he can revoke this
Agreement, and this Agreement shall not become effective enforceable until the
revocation period has expired.



  6.   The Agreement contains all of the terms, promises, representations, and
understandings made between the parties. The parties agree no promises,
coercion, representations, or inducements have been made other than those set
forth herein. This Agreement may not be amended or modified except by virtue of
a writing signed by Employee and an authorized representative of Ashworth. This
Agreement is binding upon the successors and assigns of both parties.

     
Ashworth, Inc.
  Employee
 
   
By: /s/ Peter M. Weil
  /s/ Winston E. Hickman
 
   
Peter M. Weil
Chief Executive Officer
  Winston E. Hickman
Executive VP, Chief Financial Officer
 
   
Date: November 15, 2006
  Date: November 16, 2006
 
   

